PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,628,552
Issue Date: April 21, 2020
Application No. 15/543,230
Filing or 371(c) Date: 12 Jul 2017
Attorney Docket No. 7523.2010US01
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed September 24, 2021 will be treated as a request under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is GRANTED.

The patent file is being forwarded to the Certificates of Correction Branch for issuance of the requested Certificate of Correction.

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.



/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Haynes and Boone, LLP
	IP Section
	2323 Victory Avenue, Suite 700
	Dallas, TX  75219